Martin, J.
delivered the opinion of the court. The defendant is sued, as surety of the plain*63tiffs' treasurer. There is not any evidence of their claim against his principal, but an account current annexed by the plaintiffs to their petition. This was certainly evidence against them, but cannot make any for them, as it is not supported by any evidence.
West'n District,
Sept. 1824.
Desblieux for the plaintiffs, Rost for the defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed, and that there be judgment of non-suit against the plaintiffs, and that they pay costs in both courts.